John I. Purtle, Justice, dissenting. I disagree with the interpretation of the facts by the majority. As I understand the facts the contract here in question is clearly an Arkansas contract and therefore should be declared usurious. A more perfect case of evading the harsh penalties of the prior Arkansas usury law cannot be found. The appellant is a resident of Arkansas and the appellee, Colley Home Center, Inc., is a corporation doing business in Barling, Arkansas and at another site in Roland, Oklahoma. Appellant visited Colley’s Barling location and when she found no mobile home to her liking she was sent by Colley to their branch lot in Roland where she found one she decided to purchase. The purchase papers were completed at that time in Oklahoma. Before the delivery took place an employee of Colley called and informed appellant that they had a 1979 model mobile home on the Barling lot which they could sell her at the same price as they had sold her the 1978 model. Colley explained to her that they would save her money on set-up and delivery charges if she decided to purchase the newer model. Appellant elected to purchase the 1979 model which was located on the Arkansas lot. In fact it was manufactured in Arkansas. She was instructed by Colley to go to the Oklahoma lot and execute the new purchase agreement. The home was then delivered by the Barling operation and set-up in Van Burén, Arkansas on a lot owned by Colley and rented to appellant. The Arkansas sales tax was paid on the sale of the mobile home and the financing statement was filed in Arkansas. It was titled and licensed in Arkansas. The only thing occurring in Oklahoma in relation to this contract was that appellant crossed the state line from Arkansas for the sole purpose of executing the contract. It is hard for me to believe that the purpose of that trip, at the request of Colley, was not solely for the purpose of evading the ten percent usury law in Arkansas. None of the negotiations on the purchase of this home were conducted in Oklahoma. Obviously there was a novation of the Oklahoma contract on the 1978 model. “Center of gravity,” “most contacts,” ’’substantial connection” and all other theories or rules cause this to be an Arkansas contract. This contract was made in Arkansas and to be performed in Arkansas. I would void the contract and cancel the debt.